Citation Nr: 0800411	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  02-13 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), evaluated as 50 percent disabling.

2.  Entitlement to an effective date earlier than February 
27, 2002, for an increased  rating for PTSD.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Montgomery, Alabama.

In May 2004, the Board remanded the case for additional 
development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).

The May 2004 Board remand referred the issue of  entitlement 
to a total disability rating for compensation purposes based 
on individual unemployability due to service-connected 
disability (TDIU) to the RO for appropriate action.  No 
action was taken.  Accordingly, the veteran's claim of 
entitlement to TDIU is again referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  As of November 6, 2001, the veteran's service-connected 
PTSD is shown to have been manifested by symptoms that 
include depression, difficulty sleeping, nightmares, 
flashbacks, difficulty controlling anger, social isolation, 
and difficulty with interpersonal relationships, resulting in 
occupational and social impairment with deficiencies in most 
areas.  

2.  A VA progress note, dated November 6, 2001, fulfills the 
criteria for an informal claim for an increased rating for 
the veteran's service-connected PTSD.  

3.  As of November 6, 2001, and no earlier, the veteran's 
PTSD is shown to have been manifested by occupational and 
social impairment with deficiencies in most areas.  


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9411 
(2007).  

2.  The criteria for assignment of an effective date of 
November 6, 2001, and no earlier, for a 70 percent evaluation 
for the veteran's service-connected PTSD have been met.  38 
U.S.C.A. §§ 1155, 5110, 5107(b) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

The veteran asserts that he is entitled to an increased 
rating for his PTSD, currently evaluated as 50 percent 
disabling.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history, including service medical 
records.  38 C.F.R. §§ 4.2, 4.41.

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, No. 05-2424 (US Vet 
App Nov. 19, 2007).  

Pursuant to 38 C.F.R. § 4.130, Diagnostic Codes 9400 and 
9411, regarding PTSD and generalized anxiety disorders, a 70 
percent rating is warranted where there is occupational and 
social impairment, with deficiencies in most area, such as 
work, school, family relations, judgment, thinking or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.

Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The evaluation must 
be based on all evidence of record that bears on occupational 
and social impairment rather than solely on an examiner's 
assessment of the level of disability at the moment of the 
examination.  38 C.F.R. § 4.126(a).  Although the extent of 
social impairment is a consideration in determining the level 
of disability, the rating may not be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

The Board further notes that although some of the veteran's 
recorded symptoms are not specifically provided for in the 
ratings schedule (e.g., such symptoms as nightmares), the 
symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or 
exhaustive list of symptomatology which may be considered for 
a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 
436 (2002).

The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness." Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).

A GAF score between 41 and 50 suggests serious symptoms or 
any serious impairment in social, occupational or school 
functioning.  See Quick Reference to the Diagnostic Criteria 
from DSM-IV at 47 (American Psychiatric Association 1994) 
("QRDC DSM-IV").  

With regard to the history of the disability in issue, see 
38 C.F.R. § 4.1 (2007), the veteran's discharge (DD Form 214) 
shows that he served in Vietnam, and that his awards included 
the Purple Heart, the Vietnam Campaign Medal, the Vietnam 
Service Medal, the aircraft crewman badge, an air medal, and 
a bronze star medal.  The claims file also includes VA 
medical reports, dated between 2000 and November 2001, which 
show that he received a number of treatments for PTSD, with a 
GAF score in a July 2001 VA examination report of 60, and 
several GAF scores in VA progress notes of 45.  His 
medications included Zyprexa and Paxil.  He complained of 
symptoms that included irritability, anxiety, insomnia, 
nightmares, and poor anger control, to include pulling a gun 
on another driver.  He reported being married for the last 40 
years.  With regard to the veteran's education and work 
history, the VA examination report shows that the veteran 
reported that he had a Ph.D. in business, and that he had 
retired  from a state university in 1989.  See also September 
2000 VA progress note.  A July 2000 VA progress note shows 
that the veteran reported being involved as a 
contractor/developer and that he was planning on the opening 
of several casinos in Canada and Panama.  

The Board finds that the evidence shows that the veteran's 
PTSD symptoms resulted in occupational and social impairment 
with deficiencies in most areas, and that the criteria for a 
rating of 70 percent for PTSD under DC 9411 have been met.  
In this regard, the Board first notes that the claims file 
includes VA progress notes, dated between November 2001 and 
2004, which show ongoing treatment for PTSD symptoms, with 
complaints that included anger, an inability to get along 
with others, the need to isolate himself, difficulty 
sleeping, mood swings, nightmares, and flashbacks.  His 
medications for control of his PTSD symptoms have included 
Paxil, Tranxene, Trazodone, Topamax, and Doxepin.  In 
addition, a VA PSTD examination report, dated in March 2002, 
shows that the veteran complained that he could not work due 
to his PTSD, and that he "denies current social 
relationships and leisure pursuits."  He also complained of 
frequent intrusive thoughts of combat, frequent nightmares, 
sleep difficulty, the need to isolate himself, avoidance of 
crowds, depression, alienation, survivor guilt, and 
hypervigilance.  On examination, short term memory and 
concentration were severely impaired, with slow speech, 
depressed mood, and impaired impulse control.  He was noted 
to have "frequent and severe" symptoms.  The Axis I 
diagnosis was chronic and severe PTSD, and the Axis V 
diagnosis was a GAF score of 45.  In summary, the veteran has 
received ongoing treatment for PTSD symptoms, to include 
participation in an intensive day treatment program for PTSD 
in 2004, and the use of several medications.  Of particular 
note, there is an absence of such symptoms as noted in the 
general rating formula such as suicidal ideation, obsessional 
rituals, impaired speech, near-continuous panic or depression 
of the required degree, verified instances of impaired 
impulse control, spatial disorientation, neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances.  See 38 C.F.R. § 4.130.  However, the symptoms 
listed at 38 C.F.R. § 4.130 are not an exclusive or 
exhaustive list of symptomatology which may be considered for 
a higher rating claim.  Mauerhan.  In this case, the veteran 
has previously been noted to have a wide variety of PTSD 
symptoms other than those noted in the general rating 
formula.  He has repeatedly been assigned GAF scores of 45, 
and these scores are evidence of serious symptoms.  See QRDC 
DSM-IV at 47.  There are only two GAF scores other than 45, 
specifically, VA progress notes, dated in February 2003 and 
August 2004, contain GAF scores of 50.  In any event, these 
scores are still within the range representative of serious 
symptoms. Id.  Therefore, despite the lack of symptoms as 
noted in the general rating formula, given that all of the 
GAF scores are representative of serious symptoms, the 
findings of frequent and severe PTSD symptoms, and the 
evidence of the need for multiple medications, as well as the 
evidence of participation in an intensive day treatment 
program for PTSD in 2004, the Board finds that the evidence 
is at least in equipoise, and that the criteria for a rating 
of 70 percent have been met.  

A rating in excess of 70 percent is not warranted.  Under 38 
C.F.R. Part 4, Diagnostic Code 9411, a 100 percent rating is 
warranted where there is total occupational and social 
impairment, due to such symptoms as: Gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  

In this case, although a few symptoms in a few reports are 
mentioned under the criteria for a higher rating, many more 
of the symptoms described fit the criteria for the 70 percent 
rating.  For example, the veteran has repeatedly been noted 
not to have such symptoms as suicidal or homicidal ideation, 
or auditory or visual hallucinations.  He has repeatedly been 
found to be oriented to person, time, and place, to have 
logical and/or goal-directed thought processes, and there is 
no evidence of psychotic symptoms.  There are also a number 
of findings of normal/appropriate attention span and 
concentration, intact judgment and insight, and normal 
speech.  See e.g., VA progress notes, dated in March, April, 
and May of 2003; August and September of 2004.  His 
depression was characterized as "mild" in a May 2004 VA 
progress note. 

With regard to his claim of the need for social isolation, 
and crowd avoidance, on a number of occasions the veteran has 
reported that he avoids crowds, and that he  isolates himself 
in his beach house, or a lake house.  However, the evidence 
includes January 2002 VA progress note shows that the veteran 
had just gone on a cruise.  He has also reported going to 
church on a number of occasions, although at least once he 
stated that he had to sit upstairs with technical staff, and 
he has stated that he intended to go on several more cruises.  
See September 2004 VA progress note.  Finally, with regard to 
employment, the veteran has asserted that he was asked to 
leave a family real estate business because he scared 
customers with his outbursts of anger, and more generally he 
argues that he cannot work due to his PTSD.  As previously 
noted, the issue of entitlement to TDIU has been referred to 
the RO for appropriate action.  For purposes of this 
decision, the Board notes that a VA vocational evaluation 
report, dated in May 2003, indicates that the veteran does 
not meet the requirements for competitive employment.  
However, this report cites to both physical and psychiatric 
symptoms.  Furthermore, other evidence shows that the veteran 
reported that he was retired from a career as a teacher since 
1999 (as previously noted, a 1989 date was reported in a July 
2001 VA examination report), and that he "cut down work due 
to the need for knee surgery," with subsequent aggravation 
of his symptoms.  See August 2004 VA progress note.  

In summary, the Board finds that overall, the findings are 
more nearly consistent with occupational and social 
impairment, with deficiencies in most area, such as work, 
school, family relations, judgment, thinking or mood, or a 70 
percent disability rating.  As noted above, the assignment of 
a GAF scores of between 45 and 50 contemplate serious 
impairment in social and occupational functioning.  Thus, the 
symptomatology based on a review of the medical reports did 
not show symptoms of the severity and persistence to warrant 
a 100 percent rating.

In deciding the veteran's increased evaluation claim, the 
Board has considered the determination in Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), and whether the 
veteran is entitled to an increased evaluation for separate 
periods based on the facts found during the appeal period.  
As noted above, the Board does not find evidence that the 
veteran's PTSD evaluation should be increased for any other 
separate period based on the facts found during the whole 
appeal period.  The evidence of record from the day the 
veteran filed the claim to the present supports the 
conclusion that the veteran is not entitled to additional 
increased compensation during any time within the appeal 
period, other than as noted.  The Board therefore finds that 
the evidence is insufficient to show that the veteran had a 
worsening of his PTSD disability such that a rating in excess 
of 70 percent is warranted.   

To the extent that the claim has been denied, the evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  38 C.F.R. §§ 3.102, 4.3 (2007).


II.  Earlier Effective Date

The veteran asserts that he is entitled to an effective date 
earlier than February 27, 2002 for an increased evaluation 
for PTSD, as the criteria for a higher rating were met as 
prior to that date.  As discussed in Part I., the Board has 
determined that the criteria for a rating of 70 percent have 
been met.  In Part II., the Board essentially finds that the 
correct effective date for the 70 percent rating for PTSD is 
the earliest date of the medical evidence showing treatment 
for psychiatric symptoms following an unappealed, and final, 
RO rating decision, dated October 24, 2001.  Specifically, 
the Board will determine that the correct effective date for 
the 70 percent rating is November 6, 2001.  

In October 2001, the RO granted service connection for PTSD, 
evaluated as 30 percent disabling.  The veteran was notified 
of this decision and of his appellate rights by letter dated 
October 24, 2001.  He did not appeal.  Thus, the October 2001 
rating decision became final.  See 38 U.S.C.A. § 7105(c) 
(West 2002).  

On February 27, 2002, the veteran filed his claim for an 
increased rating. In April 2002, the RO granted the claim, to 
the extent that it assigned a 50 percent rating, with an 
effective date of February 27, 2002.  The veteran appealed 
the issues of entitlement to a rating in excess of 50 
percent, and entitlement to an effective date prior to 
February 27, 2002 for the 50 percent rating.  

VA law and regulation provide that unless otherwise provided, 
the effective date of an award of increased evaluation shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The Board 
notes that the effective date of an award of increased 
compensation may, however, be established at the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if the application for 
an increased evaluation is received within one year from that 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise, in other 
words, that the service-connected disability must have 
increased in severity to a degree warranting an increase in 
compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 
(1992) (noting that, under section 5110(b)(2) which provides 
that the effective date of an award of increased compensation 
shall be the earliest date of which it is ascertainable that 
an increase in disability had occurred, "the only cognizable 
'increase' for this purpose is one to the next disability 
level" provided by law for the particular disability).  Thus, 
determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating as well as (2) a review of all the 
evidence of record to determine when an increase in 
disability was "ascertainable."  Id. at 521.

Also, with regard to the terms "application" or "claim", the 
Board notes that once a formal claim for compensation has 
been allowed, receipt of a VA hospitalization report, a 
record of VA treatment or hospitalization will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 
3.155(a).

38 C.F.R. § 3.155(c) provides that when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim.  38 C.F.R. § 3.157 provides that 
once a formal claim for compensation has been allowed, the 
date of outpatient or hospital examination will be accepted 
as a claim when such reports relate to examination or 
treatment for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year.

As previously stated, the RO's October 2001 decision was not 
appealed, and became final.  Notification of this rating 
decision was sent to the veteran on October 24, 2001.  The 
veteran's claim for an increased rating for PTSD was received 
on February 27, 2002.  Normally, an effective date for an 
increased rating in cases such as this may be assigned up to 
one year prior to the date of the claim.  See 38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. 
App. 125 (1997).  However, given the RO's final decision of 
October 24, 2001, under no circumstances may an effective 
date for an increase be awarded prior to October 24, 2001.  
See e.g., Lalonde v. West, 12 Vet. App. 377 (1999) (holding 
that a claim made prior to a final denial can not serve as 
the basis for an earlier effective date); Perry v. West, 12 
Vet. App. 365 (1999).  

In this case, the earliest evidence of treatment for 
psychiatric symptoms following the RO's October 24, 2001 
decision is a VA progress note, dated November 6, 2001.  As 
this report shows treatment for psychiatric symptoms, it 
meets the criteria for an informal claim.  See 38 C.F.R. §§ 
3.155, 3.157 (2007).  There are no other VA treatment records 
related to PTSD dated between October 24, 2001 (the date of 
the last final rating decision) and November 6, 2001.  See 38 
C.F.R. § 3.400(o)(2).  

As noted above, the effective date of an increase in 
disability compensation shall be the earliest date as of 
which it was factually ascertainable that an increase in 
disability had occurred if a claim was received within one 
year from such date; otherwise, the effective date shall be 
the date of receipt of claim.  38 C.F.R. § 3.400(o)(2).  
Therefore, given the Board's determination in Part I, the 
focus of the Board's review is when it is factually 
ascertainable that the veteran experienced the increase in 
his service-connected PTSD.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 135 (1992); see also Harper v. Brown, 10 Vet. App. 
125, 126 (1997) (38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim (provided also that the claim is received within 
one year after the increase)). 

The Board has determined that the criteria for a 70 percent 
rating for PTSD have been met as of November 6, 2001.  The 
Board's discussion of the medical evidence in Part I is 
incorporated herein.  Briefly stated, by way of history, VA 
progress notes dated beginning in 2000 show ongoing treatment 
for PTSD, with the use of several medications for control of 
symptoms, and several GAF scores of 45.  Although the 
earliest recorded GAF scores during the time period in issue 
(i.e., as of November 6, 2001) are dated in March 2002, the 
reported PTSD symptomatology in the evidence dated prior to 
that time is consistent with the March 2002 findings.  The 
Board therefore finds that the evidence reasonably 
establishes that the veteran's PTSD symptoms satisfied the 
criteria for a 70 percent rating under Diagnostic Code 9411 
as of November 6, 2001.  Accordingly, the Board concludes 
that an effective date of November 6, 2001, and no earlier, 
is warranted for the grant of a 70 percent evaluation for 
PTSD.

To the extent that the claim has been denied, the evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  38 C.F.R. §§ 3.102, 4.3 (2007).


III.  VCAA

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In a letter, dated in May 2004, the veteran was 
notified of the information and evidence needed to 
substantiate and complete the claims.  

The May 2004 VCAA notice did not comply with the requirement 
that the notice must precede the adjudication.  However, any 
defect with respect to the timing of the VCAA notice in this 
case was nonprejudicial.  There is no indication that the 
outcomes of the claims have been negatively affected, as all 
evidence received has been considered by the RO.  The veteran 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claims, as he has been 
afforded the opportunity to submit additional argument and 
evidence, which he has done, and he addressed the issues at a 
hearing before the Board in June 2003.  Further, the record 
also shows that the veteran has actual knowledge of the 
evidence necessary to substantiate the claims, based upon his 
arguments those presented by his representative.  For these 
reasons, the timing of the VCAA notice was not prejudicial.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr. 5, 
2006), aff'd Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App. Dec. 21, 2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  One of these claims specifically 
involves an effective date issue, and the veteran was 
afforded sufficient notice in the August 2002 statement of 
the case, as well as in the May 2004 VCAA letter, and the 
October 2005 supplemental statement of the case.  To the 
extent that the claims have been denied, any questions as to 
the disability rating or the appropriate effective date to be 
assigned are moot.  To the extent that the claims have been 
granted, any error in the failure to provide notice involving 
the downstream elements of rating and effective date is 
harmless at this time, and can be corrected by the RO 
following the Board's decision.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims file.  The RO has obtained the 
veteran's service medical records, as well as VA medical 
records.  The veteran has been afforded an examination.  The 
Board concludes, therefore, that decisions on the merits at 
this time do not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

A 70 percent rating, and no more, for service-connected post-
traumatic stress disorder is granted, subject to the law and 
regulations governing the award of monetary benefits.  

An effective date of November 6, 2001, and no earlier, for a 
70 percent evaluation for post-traumatic stress disorder is 
granted, subject to the law and regulations governing the 
award of monetary benefits.  


____________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


